Lewis, J.
1. The violation by a railroad company of a valid municipal ordinance, by running a train within the corporate limits of a city at a prohibited rate of speed, is negligence per se, and such negligence may constitute the basis of a recovery by one who, in consequence thereof, received personal injuries while occupying the position of a licensee upon the company’s track, if he himself was not wanting in that degree of diligence which it was legally incumbent upon him under the circumstances to exercise for his own protection.
2. Applying to the allegations of the present petition the rule above announced, it was error to dismiss the same on demurrer.

Judgment reversed.


All the Justices concurring.

The court sustained the general demurrer filed by the defendant to the petition on the ground that it set forth no cause of action; and to this judgment the plaintiff excepted.
Daniel W. Rountree, for plaintiff.
Dorsey, Brewster & Howell, and S. McDaniel, for plaintiff.